
	
		I
		112th CONGRESS
		1st Session
		H. R. 151
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide greater health care freedom for
		  seniors.
	
	
		1.Short titleThis Act may be cited as the
			 Seniors’ Health Care Freedom Act of
			 2010.
		2.Facilitating the
			 use of private contracts under the medicare programSection 1802(b) of the
			 Social Security Act (42 U.S.C.
			 1395a(b)) is amended by striking paragraph (3) and by redesignating paragraphs
			 (4) and (5) as paragraphs (3) and (4), respectively.
		3.No
			 eligibility condition based on refusal to participate in a government
			 programNo persons otherwise
			 eligible for old-age benefits under Social Security shall be denied such
			 benefits because of their voluntary refusal to participate in any part of the
			 Medicare program.
		
